The State of TexasAppellee/s




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 10, 2014

                                        No. 04-14-00188-CR

                                            Mike DAVIS,
                                             Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2011CR0287
                          Honorable Mary D. Roman, Judge Presiding

                                           ORDER
        Appellant Mike Davis’s court-appointed attorney has filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no
meritorious issues to raise on appeal. Counsel provided Davis with copies of the brief and
motion to withdraw and explained to Davis his rights to review the record and file a pro se brief
and to file a pro se petition for discretionary review if this court determines the appeal is
frivolous. See Kelly v. State, No. PD-0702-13, 2014 WL 2865901 (Tex. Crim. App. June 25,
2014). Counsel’s letter advised Davis to immediately file a motion in this court if he wished to
review the appellate record and enclosed a form motion for this purpose. See id. No timely
request for record was filed in this court.

        If appellant desires to file a pro se brief, we order that he do so on or before October 10,
2014. The State has filed a notice waiving its right to file a brief in this case unless appellant files
a pro se brief. If appellant files a timely pro se brief, the State may file a responsive brief no later
than thirty days after appellant’s pro se brief is filed in this court.

        We further order the motion to withdraw filed by appellant’s counsel is held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988) (holding that
a motion to withdraw should not be ruled on before appellate court independently reviews the
record to determine whether counsel’s evaluation that the appeal is frivolous is sound); Schulman
v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same); see also Kelly, 2014 WL
2865901 (appointed counsel’s duties of representation do not cease when he files a motion to
withdraw; counsel must continue to “act with competence, commitment and dedication to the
interest of the client” until the court of appeals grants the motion). Accordingly, no new attorney
will be appointed for appellant at this time.
       We further order the clerk of this court to serve a copy of this order on appellant, his
counsel, the attorney for the State, and the clerk of the trial court.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of September, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court